Citation Nr: 0831137	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-13 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and her son.




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from January 1949 to June 
1952.  He died in October 2003.  The appellant claims 
entitlement to DIC as the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

In October 2007, the U.S. Court of Appeals for Veterans 
Claims (Court) granted the parties' Joint Motion for Remand, 
and  the issue of entitlement to DIC pursuant to § 1151 was 
returned to the Board.  

In February 2008 the Board again denied the appellant's 
claim.  In April 2008 the Court granted the parties' Joint 
Motion for Remand and again returned the issue to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion, the parties agreed that remand was 
necessary for the Board to address whether a VA medical 
opinion should be sought.  The parties stated that the Board 
should address the allegations of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instances 
of fault on the part of VA in furnishing hospital care, 
medical or surgical treatment, or examination, and determine 
whether a medical opinion is necessary to substantiate the 
appellant's claim.  As such an opinion has not previously 
been sought, the Board has concluded that an appropriate VA 
medical provider should review the claims file and render 
such opinion.

Accordingly, the case is REMANDED for the following action:

 Forward the record to a VA examiner and 
request an opinion regarding the 
appellant's contention that VA medical 
treatment contributed to the veteran's 
death.  Upon review of the claims file, 
the examiner should provide an opinion 
with respect to whether the veteran 
sustained additional disability while in 
receipt of VA medical treatment.  With 
respect to any additional disability 
sustained as the result of VA medical 
treatment, the examiner should provide an 
opinion regarding whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the proximate cause of the veteran's 
death was carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing hospital care, medical 
or surgical treatment, or examination; or 
an event not reasonably foreseeable.  It 
is requested that the examiner address 
the listed causes of death.  In addition, 
the examiner should address the 
assertions that pressure sores, a urinary 
tract infection, a possibly infected 
catheter or undiagnosed or untreated 
diabetes contributed to death.

The complete rationale for all opinions 
expressed should be fully discussed in 
the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




